DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND (Dreyfus Short-Intermediate Municipal Bond Fund) Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Trust"), on behalf of Dreyfus Short-Intermediate Municipal Bond Fund (the "Fund"), desires to offer multiple classes in accordance with Rule 18f-3, and the Trust's Board, including a majority of the Board members who are not "interested persons" (as defined in the 1940 Act), has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1.
